Citation Nr: 9912752	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound with involvement of Muscle Group XX and 
scarring of the back, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1965 to July 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which assigned a 
20 percent evaluation for service-connected rheumatoid 
arthritis from June 1992, and assigned a noncompensable 
evaluation for shell fragment wound scar of the back from 
June 23, 1992.  It was determined that the evidence was 
insufficient to evaluate the disabilities for the period from 
July 1, 1974 to June 22, 1992.  

The case was previously before the Board in February 1996.  
At that time the Board denied the veteran's appeal on the 
issue of entitlement to an effective date earlier than June 
23, 1992, for payment of compensation.  The issues of 
increased ratings for rheumatoid arthritis, and residuals of 
a shell fragment wound with scarring of the back were 
remanded to the RO for further development.  

By a rating action in September 1996 the RO assigned a 
20 percent evaluation for residuals of a shell fragment wound 
to the thoracic and lumbar spines, effective July 13, 1971, 
finding that clear and unmistakable error had been committed 
in prior rating actions.  The noncompensable evaluation for 
shell fragment wound scarring of the back was undisturbed.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  The medical evidence of record demonstrates that 
rheumatoid arthritis was minimally active in August 1992, 
with no evidence of active disease in May 1997 and June 1998.  

3.  A shell fragment wound to the back during service 
resulted in moderately severe muscle injury to Muscle Group 
XX with involvement primarily of the lumbar region.

4.  A shell fragment wound scarring of the back is tender on 
objective examination. 


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis is not more than 20 percent 
disabling in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 
4, Code 5002 (1998). 

2.  Residuals of shell fragment wound to muscle group XX are 
40 percent disabling in accordance with the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.56 and Part 4, 
Code 5320 (1998).  

3.  Shell fragment wound scarring of the back is 10 percent 
disabling in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Code 7804 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background  

Service medical records demonstrate the veteran sustained 
shell fragment wounds in the back in October 1966, treated by 
debridement and dressing.  Due to the development of 
infection, he underwent surgical exploration of his wounds in 
May 1967 with removal of a foreign body from the left first 
lumbar area.  At the time of his hospital discharge in 
September 1967 his wounds were well healed and asymptomatic.  
The veteran was seen in August 1968 with back pain after 
lifting a desk.  At that time he described increasingly 
severe back pain in the mid and lower thoracic region, with 
intermittent radiation into the right buttock, and gave a 
history of shrapnel wounds and back pain of long duration, 
with decreased sensation in the left leg by history, and 
currently.  There was marked paraspinous muscle spasm.  The 
impression was acute and chronic low back strain, considered 
to be secondary to his injuries. 

The record also shows the veteran was diagnosed with 
rheumatoid arthritis in service and was transferred to the 
temporary disability retired list (TDRL) in June 1971.  A 
rating action in September 1971, granted service connection 
for rheumatoid arthritis evaluated as 40 percent, and 
residuals of shrapnel wound of the back, evaluated as 
noncompensably disabling.

On VA examination conducted in July 1972 the veteran 
complained of pain and stiffness in multiple joints.  At that 
time he also reported that his legs tended to give out on 
bending, especially on the left side, and his chest tended to 
give out on lifting.  His scar reportedly ached in cold 
weather.  Physical examination revealed no limitation of 
motion of the cervical or lumbar spine and there was no 
tenderness to deep palpation.  Strength in the upper and 
lower extremities was equally strong.  There was a 5 inch 
scar on the left lumbar area, moderately depressed.  The 
diagnoses included rheumatoid arthritis, by history and 
claims file, current rheumatoid arthritis latex test and x-
rays negative.  An examination addendum noted diagnosis of 
shell fragment wound back, left side and lumbar area, with 
left subjective signs, no retained foreign bodies. 

The disability rating for rheumatoid arthritis was reduced to 
20 percent in August 1972 based upon the July 1972 VA 
examination showing negative rheumatoid arthritis latex test 
and negative x-rays, with no restriction of motion of the 
back or extremities on physical examination.  Payment of 
compensation was suspended in July 1974 due to the veteran's 
failure to report for VA examination.  

Received in June 1992 was the veteran's statement interpreted 
as a claim for increased rating for rheumatoid arthritis and 
residuals of shell fragment wound with scarring of the back.  
A VA examination was conducted in August 1992.  At that time 
the veteran reported recurrent morning stiffness and pain on 
prolonged sitting and stair climbing.  He indicated that 
these symptoms had been present since 1971, when he was 
diagnosed with rheumatoid arthritis manifested by migratory 
joint pain and swelling.  He also noted recurrent pain in the 
area of shrapnel wounds in the left back.  Physical 
examination in August 1992 revealed minimal pain on range of 
motion of multiple joints, including metatarsophalangeal 
joints and proximal interphalangeal joints of the hands, both 
wrists, shoulders, and elbows, as well as the right knee and 
left hip.  There was also evidence of minimal swelling in the 
joints of the hands.  No significant symptoms were noted in 
the ankles or feet.  A wound approximately 2 centimeters by 4 
centimeters was noted over the area of the left L4-L5, with 
minimal tenderness.  The diagnoses were rheumatoid arthritis, 
minimally active, and residuals, shrapnel wound, left lower 
back.  

VA outpatient treatment records dated in June 1992 to 
February 1996 show the veteran was followed for symptoms of 
pain and swelling in multiple joints, diagnosed as 
fibromyalgia syndrome.  On one occasion in November 1994 
progress notes stated follow up, rheumatoid arthritis, on 
Feldene.  The assessment at that time was condition stable.  

The report of his VA examination in May 1997 shows the 
veteran expressed multiple joint complaints, noting migratory 
aches, as well as occasional swelling in the hands and 
ankles, and significant morning stiffness.  He specifically 
noted stiffness, swelling and decreased grip in the hands.  
The veteran indicated his symptoms had been present since 
1971, worsening slightly since that time.  Symptoms were 
reportedly worse in the winter.  The veteran also reported 
his history of shrapnel wounds in service and related that he 
had sharp pain and weakness on the left side of his back.  
Reportedly, discomfort in the back interfered with his 
ability to work prolonged hours.  On physical examination he 
had a 9 centimeter scar in the left lumbar area, and a 7 
centimeter scar in the left upper thoracic area.  No 
erythema, or edema was associated with either scar, and both 
were tender to palpation.   X-rays were conducted of the 
hands, feet, left hip and the lumbar and cervical spines.  A 
right calcaneal osteophyte was revealed, as well as 
degenerative joint disease of the lumbar spine, and cervical 
spondylosis with bilateral neural foraminal encroachment, at 
the C3-C4 level.  X-rays were otherwise within normal limits.  
The examiner's diagnoses were expressed as follows:  1. The 
patient complained of pain in multiple joints through 
multiple ranges of motion and often could not be very 
specific about when it hurt.  He seemed to be worse affected 
in his hands, and he appeared fatigued throughout the 
examination.  His diagnosis is multiple joint arthralgia.  2.  
Degenerative disease of the lumbosacral spine by x-ray.  

The report of an additional VA examination conducted in June 
1998 reflected the veteran's reports of joint pain in all 
joints on a daily basis.  The examiner described the 
veteran's scars noting a 6 inch, well healed, horizontal, 
deep scar on the left lumbar area with no evidence of 
abnormality or deformity.  Also noted was a thinner, three 
inch, muscle parent, vertical scar on the left paraspinal 
area of the level of the lower thoracic vertebra.  In 
response to the veteran's question of whether occasional 
instability of the left leg could be related to his scars, 
the examiner stated that no reasonable relationship was seen, 
and such association was considered unlikely.  It was 
recorded that tests conducted in May 1997 had indicated 
normal sedimentation rate and negative rheumatoid factor.  It 
was felt that the results of these two tests made a diagnosis 
of active rheumatoid arthritis unlikely, perhaps even very 
unlikely.  Based upon the evaluation of the rheumatologist in 
June 1998 it was considered that there was no diagnosis of 
active rheumatoid arthritis.  The veteran's current 
complaints were attributed to fibromyalgia and degenerative 
joint disease of the hands and spine rather than rheumatoid 
arthritis.  The diagnoses were fibromyalgia, history of 
rheumatoid arthritis, early osteoarthritis of the hands, and 
spondylosis (degenerative disc disease of the cervical and 
lumbar spines).  The examiner added that the possibility of 
an active bout of rheumatoid arthritis at some time in the 
distant past was not to be excluded.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
Although regulations require the disability be viewed in 
relation to its whole history, 38 C.F.R. § 4.1, 4.2, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59. 

1.  Rheumatoid Arthritis.

The evaluation of rheumatoid arthritis is governed by the 
provisions of Diagnostic Code 5002.  Where there is active 
disease process with evidence of constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, a 100 percent rating is assigned for 
rheumatoid arthritis.  Symptoms less than the criteria for 
100% but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year, or a lesser number over 
prolonged periods are rated as 60 percent disabling.  Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, warrant a 40 percent rating.  Evidence of one or two 
exacerbations a year in a well-established diagnosis, is 
rated as 20 percent disabling.

Chronic residuals of rheumatoid arthritis are rated as 
follows: residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  The higher evaluation is assigned.   

In this case, the medical evidence pertaining to the period 
at issue reflects minimally active rheumatoid arthritis in 
August 1992, and one treatment record noting rheumatoid 
arthritis on Feldene in November 1994, with no active disease 
process or residuals attributable to rheumatoid arthritis 
found on examinations in May 1997 and June 1998.  Clearly, 
the medical evidence does not reflect symptoms productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year, which are the criteria for 
a 40 percent rating, the next higher level of evaluation.  
Inasmuch as the record reflects no evidence of findings 
attributable to chronic residuals of rheumatoid arthritis, no 
evidentiary basis is found to support an increased rating.

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the record does not create a reasonable doubt 
regarding the current level of this disability.  The medical 
evidence does not reflect the presence of symptomatology 
which would warrant a higher evaluation.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of a rating greater than 20 percent for the 
veteran's service-connected rheumatoid arthritis.

2.  Residuals of Shell Fragment Wound.

With regard to the evaluation of residuals of shell fragment 
wound to the back the veteran's disability is currently rated 
under the provisions of Diagnostic Code 5320 pertaining to 
the evaluation of disability of muscle group XX, which 
includes the spinal muscles having the function of postural 
support of the body; and extension and lateral movements of 
spine. With regard to muscles of the cervical and thoracic 
region, severe disability is evaluated as 40 percent 
disabling.  Moderately severe disability warrants a 20 
 percent rating and moderate disability is rated 10  percent 
disabling.  A noncompensable evaluation is assigned for 
disability with is slight. With regard to the muscles of the 
lumbar region, severe disability is evaluated as 60 percent 
disabling.  Moderately severe disability warrants a 40 
 percent rating and moderate disability is rated 20  percent 
disabling, and slight disability is evaluated as 
noncompensably disabling. 

38 C.F.R. § 4.56 provides that a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

Further, under applicable regulations, 38 C.F.R. § 4.55, for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe or severe as follows: (1) 
Slight disability of muscles is characterized by injury by a 
simple wound of muscle without debridement or infection.  The 
associated history and complaint are reflected by service 
department records of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
above.  The objective findings of slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  (2) Moderate muscle 
disability involves injury by through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint associated with 
moderate muscle disability involve service department record 
or other evidence of in-service treatment for the wound, and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of moderate muscle disability 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles involves injury 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint reflects 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
findings of moderately severe muscle disability include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  At this 
level of disability tests of strength and endurance compared 
with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles is associated with through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint involves service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings related to severe muscle 
disability include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area, shown on palpation, muscles swell and 
harden abnormally in contraction, tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function. If present, the following are also 
signs of severe muscle disability: X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1998).

It is noted that the regulations for rating muscle injuries 
were revised in July 1997; however, the actual schedular 
criteria for the condition in issue remains unchanged and for 
all intents and purposes a recitation of the criteria 
previously in effect would be of no consequence in this 
particular case.  In sum, the result would be the same 
regardless of whether the new or old regulations are 
utilized. 

On application of the above criteria to the medical evidence 
in this case, it is initially noted that the primary 
involvement appears to be in the lumbar region, which 
criteria would also be the most favorable to the veteran in 
that it provides for higher disability evaluations.  For 
instance moderately severe muscle impairment in the lumbar 
region is considered 40 percent disabling where it would only 
be 20 percent disabling if involving the thoracic or cervical 
region.  

Turning to the record in this case, service medical records 
show extensive treatment for the shell fragment wound in 
question.  Several months of treatment including multiple 
incision and drainage procedures were required because of a 
continuing infection in the area of the wound, which was not 
resolved until a fragment was removed from the lower back 
about 8 months after the initial wound.  While it appears 
that this took care of the infectious process, records show 
that he continued to be seen on several occasions during 
service because of back complaints.  Similar complaints have 
been reported following discharge from service with recent 
examination showing pain in the back on motion.  Given the 
nature of the treatment 

and disability reported during service and the current 
findings of disability, it appears that the level of 
disability more nearly approximates moderately severe damage 
to Muscle Group XX involving the lumbar region and with 
application of 38 C.F.R. § 4.7, a 40 percent evaluation is 
warranted.  

Consideration has also been given to whether the veteran may 
be entitled to an even higher evaluation; however, the 
criteria for a 60 percent evaluation have not been satisfied.  
The record shows no bone fractures as a result of the initial 
wound, nor are the other findings reported consistent with 
more than moderately severe muscle impairment.  Accordingly, 
an evaluation greater than 40 percent is not warranted under 
Diagnostic Code 5320.  

Furthermore, it is noted that the scarring associated with 
the wound in question has been consistently noted to be 
tender.  Thus, an additional 10 percent rating is warranted 
pursuant to Diagnostic Code 7804.  In this regard the Board 
is mindful that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice, or more, for the 
same symptomatology; which would result in overcompensation 
for the actual impairment of earning capacity.  Brady v. 
Brown, 4 Vet.App. 203, 206 (1993), constituting "pyramiding," 
which is to be avoided.  38 C.F.R. § 4.14(1998).  However, 
evaluation under multiple codes is permitted where none of 
the symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet.App. 259 (1994).  In this instance 
the continuing symptomatology of tender scar compensated 
under Code 7804, is clearly distinguishable from the evidence 
supporting compensation for muscle disability under Code 
5320, although both evaluations derive from the same injury.  


ORDER

A rating greater than 20 percent for rheumatoid arthritis is 
denied.  

A rating of 40 percent for residuals of a shell fragment 
wound to the lumbar region with involvement of Muscle Group 
XX is granted subject to the regulations governing awards of 
monetary benefits.

A separate 10 percent rating is granted for tender scar on 
the lumbar area, subject to the regulations governing awards 
of monetary benefits.  




		
	C. W. Symanski 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

